Simmons, C. J.
1. Under the “general welfare clause”in its charter, a municipal corporation has authority to make penal the keeping of intoxicating liquors for the purpose of illegal sale. Paulk v. Sycamore, 104 Ga. 728.
2. One who receives money and delivers whisky in exchange therefor may be treated as the seller,- when no other person is shown to have filled that capacity. Mack v. State, 116 Ga. 546. Proof, on the trial of one accused of keeping liquor for illegal sale, that the accused made an illegal sale of liquor is sufficient to show that the liquor sold was kept on the particular occasion for the purpose of illegal sale. Rooney v. Augusta, 117 Ga. 709.

Judgment in each case affirmed.


All the Justices concur.